Citation Nr: 0310409	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  00-04 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a skin disorder 
other than tinea cruris, claimed as due to exposure to 
herbicides during service.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
deviated septum.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
sinus disorder.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

7.  Entitlement to an increased (compensable) evaluation for 
tinea cruris.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to November 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which 
determined that new and material evidence had not been 
submitted to reopen claims of entitlement to service 
connection for a psychiatric disorder, a deviated septum, a 
sinus disorder, a back disability, and hypertension.  The RO 
also denied entitlement to service connection for a skin 
disorder other than tinea cruris, claimed as secondary to 
exposure to herbicides during service, and entitlement to a 
compensable evaluation for tinea cruris.  The veteran 
subsequently perfected appeals regarding each of those 
issues.  During that stage of the appeal, the RO issued a 
Statement of the Case (SOC) in February 2000, and a Hearing 
Officer issued a decision in June 2002.


In a VA Form 9, Appeal to Board of Veterans' Appeals, the 
veteran appears to have raised a claim of entitlement to 
service connection for diabetes.  This issue has not yet been 
addressed by the agency of original jurisdiction.  Thus, this 
matter is referred to the RO for appropriate action.

As will be discussed in greater detail below, the veteran has 
recently submitted a packet of medical records directly to 
the Board.  Several of these records show that he had been 
given a diagnosis of post-traumatic stress disorder (PTSD), 
and that it has been suggested this diagnosis is related to 
his military service.  This issue has also not yet been 
addressed by the agency of original jurisdiction.  Thus, it 
is also referred to the RO for appropriate action.


REMAND

The Board notes that, during the course of this appeal, VA's 
Rating Schedule, 38 C.F.R. Part 4, was amended with regard to 
rating skin disorders.  67 Fed. Reg. 49,590 (July 31, 2002).  
These changes became effective on August 30, 2002.  Because 
the veteran's claim of entitlement to an increased evaluation 
for tinea cruris was filed before the regulatory change 
occurred, he is entitled to application of the version more 
favorable to him.  See Karnas, 1 Vet. App. at 311; VAOPGCPREC 
3-2000 (opinion of VA General Counsel that the decision in 
Karnas is to be implemented by first determining whether the 
revised version is more favorable to the veteran).  See also 
38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2002) 
(precedential opinions of VA General Counsel are binding on 
the Board).

The Board also notes that, under regulations that became 
effective as of February 22, 2002, the Board was permitted to 
conduct evidentiary development of appealed cases directly, 
without having to remand a case to the RO.  See 38 C.F.R. 
§ 19.9(a)(2) and (a)(2)(ii) (2002).  The provisions of 
38 C.F.R. § 20.1304 were also amended at that time so as to 
allow the Board to consider additional evidence submitted by 
an appellant within 90 days of the certification of his 
appeal without having to remand the case to the AOJ for 
initial consideration and without having to obtain the 
appellant's waiver.  

In January 2003 and February 2003, the veteran submitted 
additional medical evidence directly to the Board.  A review 
of this evidence at that time suggested that it was 
potentially relevant to each of the claims presently on 
appeal.  In light of the recent changes to 38 C.F.R. 
§ 20.1304, we concluded at that time that it would be 
permissible for the Board to consider this evidence in the 
first instance, even though the veteran had not submitted a 
waiver of initial consideration of that evidence by the RO.

Thereafter, in March 2003, the Board issued a letter to the 
veteran advising him of the change in the criteria for rating 
skin disorders.  The veteran was also advised that, because 
his claim of entitlement to an increased evaluation for tinea 
cruris was filed before the regulatory change occurred, he 
was entitled to application of the version more favorable to 
him.  Consistent with the new version of 38 C.F.R. § 20.1304, 
the Board further advised the veteran that he could submit 
additional evidence in support of his claim directly to the 
Board, even though the 90-day period in which he was normally 
permitted to submit such evidence had expired.  Later that 
month, the veteran submitted a signed statement in which he 
indicated that he had no further evidence or argument to 
submit.

On May 1, 2003, just prior to the Board's final consideration 
of the claim on appeal, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the new 
duty-to-assist regulations codified at 38 C.F.R. § 19(a)(2) 
and (a)(2)(ii)(2002).  See Disabled American Veterans, et. 
al., v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-
7304, -7305, -7316 (May 1, 2003).  That decision emphasized 
the Board's status as "primarily an appellate tribunal," 
and held that 38 C.F.R. § 19.9(a)(2) is invalid because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
AOJ (agency of original jurisdiction) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit explained that this is contrary 
to the requirement of 38 U.S.C.A. § 7104(a) that "[a]ll 
questions in a matter which...is subject to decision by the 
Secretary shall be subject to one review on appeal by the 
Secretary," and that, under such a procedure, "the veteran 
is not effectively able to object to any of the additional 
evidence obtained by the Board until after the Board weighs 
the evidence and decides the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.  Thus, 
in light of this new judicial precedent, the Board believes 
that the most appropriate action is to remand these claims to 
the RO for initial review of the additional evidence recently 
submitted by the veteran in January 2003 and February 2003.

Furthermore, while this case is in remand status, the Board 
finds that the RO should readjudicate the veteran's claim of 
entitlement to a compensable evaluation for tinea cruris, 
specifically and expressly considering the claim under the 
rating criteria in effect both prior to and as of August 22, 
2002, and applying the version most favorable to the veteran.

Accordingly, this case is remanded for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied.  In doing so, the RO is 
free to undertake any specific 
development deemed necessary in order to 
comply with the VCAA.




2.  Once the aforementioned action has 
completed, the RO should then 
readjudicate the issues of whether new 
and material evidence has been submitted 
to reopen claims of entitlement to 
service connection for a psychiatric 
disorder, a back disorder, hypertension, 
a deviated septum, and a sinus disorder.  
The RO should also readjudicate the 
issues of entitlement to service 
connection for a skin disorder other than 
tinea cruris, claimed as secondary to 
exposure to herbicides, and entitlement 
to a compensable evaluation for tinea 
cruris.  With respect to the veteran's 
claim for a compensable evaluation for 
tinea cruris,  the RO should specifically 
and expressly consider the claim under 
the rating criteria in effect both prior 
to and as of August 30, 2002, applying 
the version most favorable to the 
veteran.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished with 
copies of a Supplemental Statement of the 
Case and given an opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the Ros


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


